McDonald, justice.
We accepted jurisdiction in Sanderson v. State, 447 So.2d 374 (Fla. 1st DCA 1984), because a portion of that decision conflicts with Hicks v. State, 452 So.2d 606 (Fla. 4th DCA 1984). We have approved Hicks, No. 65,495 (Fla. May 23, 1985), and therefore quash the portion of Sanderson holding that a probationer is not entitled to appointed counsel at a probation revocation hearing. We approve the court’s finding an insufficient waiver of counsel by Sanderson.
The decision of the district court is therefore quashed in part, and approved in part, and remanded for further consideration in light of our approval of Hicks.
It is so ordered.
BOYD, C.J., and OVERTON, EHRLICH and SHAW, JJ., concur.
ADKINS and ALDERMAN, JJ., dissent.